Oo ee “sO N

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01795-JCS Document 10 Filed 08/06/20 Page 1 of 1

Joseph Bakhos Esq,

State Bar Number: 327036

1722] E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ADAM GHADIRI, Case No.: 3:20-cv-01795-JCS
Plaintiff, NOTICE OF VOLUNTARY DISMISSAL OF
VS. THE ENTIRE CASE

STRAUS CARPETS, a business entity, T E
STRAUS MAINTENANCE CO-STRAUS
CARPETS, a business entity; EAST BAY
AGENCY FOR CHILDREN, a business
entity,

 

Defendants

 

Plaintiff ADAM GHADIRI (“Plaintiff”) TO THE HONORABLE COURT, ALL
PARTIES AND COUNSEL: Plaintiff in this matter, pursuant to Federal Rule of Civil Procedure
41a) ){A)G), voluntarily dismisses this entire case. Such dismissal shall be with prejudice, with

each side to bear its own costs and fees.

2 “> ~
Dated: &/¢/2ez20
Joseph Bakhos, Esq.
Attorney for Plaintiff

 

 

NOTICE OF VOLUNTARY DISMISSAL
-l-

 
